Case 2:20-cv-14148-RLR Document 51 Entered on FLSD Docket 08/23/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 2:20-CV-14148-ROSENBERG/MAYNARD


  NUSRAT RIZVI,

         Plaintiff,

  v.

  EXPERIAN,

        Defendant.
  ____________________________/

                     ORDER ADOPTING MAGISTRATE’S
                 REPORT AND RECOMMENDATION, GRANTING
       DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, AND CLOSING CASE

         This matter is before the Court upon Defendant Experian Information Solutions, Inc.’s

  Motion for Summary Judgment. DE 22. The Court previously referred the Motion for Summary

  Judgment to the Honorable Shaniek M. Maynard for a Report and Recommendation. DE 37.

  Judge Maynard issued a Report and Recommendation on August 2, 2021, recommended that the

  Motion for Summary Judgment be granted. DE 48.

         Plaintiff has not objected to the Report and Recommendation, and the time to file

  Objections has expired. The Court has conducted a de novo review of the briefing and evidence

  submitted for the Motion for Summary Judgment, the Report and Recommendation, and the

  entire record, and is otherwise fully advised in the premises. The Court agrees with the analysis

  and conclusions in the Report and Recommendation and finds Judge Maynard’s recommendation

  to be well reasoned and correct.
Case 2:20-cv-14148-RLR Document 51 Entered on FLSD Docket 08/23/2021 Page 2 of 2




          Accordingly, it is ORDERED AND ADJUDGED as follows:

      1. Magistrate Judge Maynard’s Report and Recommendation [DE 48] is ADOPTED as the

          Order of the Court.

      2. Defendant Experian Information Solutions, Inc.’s Motion for Summary Judgment

          [DE 22] is GRANTED.

      3. Within three business days of the date of this Order, Defendant shall email to the Court

          (Rosenberg@flsd.uscourts.gov) a proposed Final Judgment in Word format.

      4. The Clerk of the Court is instructed to CLOSE THIS CASE. All pending motions are

          DENIED AS MOOT, all hearings are CANCELED, and all deadlines are

          TERMINATED.

          DONE AND ORDERED in Chambers, West Palm Beach, Florida, this 23rd day of

  August, 2021.

                                                     _______________________________
                                                     ROBIN L. ROSENBERG
                                                     UNITED STATES DISTRICT JUDGE
  Copies furnished to:
  Plaintiff
  Counsel of Record




                                                 2
